Citation Nr: 0432535	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  00-09 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel
INTRODUCTION

The veteran served on active duty from November 1976 to 
October 1979 and from October 1980 to November 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The veteran appeared before the undersigned in a hearing 
conducted in September 2004.  

This matter was remanded by the Board in September 2003 for 
additional development.  All remand directives were 
accomplished and there is no need for further development for 
an equitable decision in this case.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The competent evidence indicates that the veteran's post-
service right knee disability is associated with his period 
of active service.  

3.  The competent evidence indicates that the veteran's post-
service left knee disability is associated with his period of 
active service.  


CONCLUSIONS OF LAW

1.  The veteran's right knee disability was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  The veteran's left knee disability was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the issues on appeal.  The Board finds, given the favorable 
action taken hereinbelow, that no further assistance in 
developing the facts pertinent to these limited issues is 
required at this time.

Legal Criteria

Law and Regulations:  Under applicable law and regulation, in 
order to establish service connection for a disability, there 
must be (1) evidence of a current disability; (2) evidence of 
the incurrence or aggravation of a disease or injury in 
active service; and (3) medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. § 1110; Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  



Analysis

The veteran claims that his right and left knee disabilities 
had their onset in service from the rigorous training he 
endured as an infantryman in the Marine Corps.  He claims 
that the constant running on hard concrete surfaces and up 
and down hills was what caused the initial development of his 
knee problems.  The Board notes that the service medical 
records reflect that the veteran complained of right knee 
pain in August 1979 that reportedly had persisted for about 
five weeks.  The veteran reported that he had been treated 
previously with analgesic balm and ace bandages, but had no 
relief.  He had been diagnosed as having right knee sprain.  

In the August 1979 clinical record, the examiner noted that 
the veteran reported no particular trauma to the right knee.  
He complained of the right knee giving out at times.  A 
palpable "click" was noted on examination.  The examiner 
provided a diagnosis of chondromalacia patellae, right.  In a 
medical record dated in October 1979, the veteran reported 
continued symptoms of weakness associated with the right 
knee.  He had been placed on light duty.  He was again given 
analgesic balms and Ecotrin without improvement.  The 
examiner noted some fluid displacement upon palpation.  The 
veteran was diagnosed as having chondromalacia and was placed 
on light duty for six days.  There are no further complaints 
or records of treatment for the veteran's knees during 
service.  In the separation examination report dated in 
October 1979, there are no indications of residual disability 
of the right and left knees.  In a re-enlistment examination 
dated in October 1982, there are no notations regarding 
disability of either knee.  

Since his separation from service, the veteran underwent a VA 
examination in December 2000, at which time the examiner 
recited the veteran's history of inservice treatment for his 
right knee chondromalacia.  The veteran complained of pain in 
his knees when he walked up the stairs; he denied any 
weakness, swelling, stiffness, heat, giving way, or locking.  
He did not use a brace and had not had any surgery of the 
knees.  The examiner reported normal x-ray studies of the 
knees.  The veteran was diagnosed as having patellofemoral 
syndrome of the bilateral knees.

Depaul Medical Group records dated from May 2000 to December 
2002 are silent for any treatment of the bilateral knees.  

During his personal hearing held in September 2004, the 
veteran testified that during his tour of duty in the Marine 
Corps as an infantryman, he did a lot of training with hard-
soled boots marching and running on concrete pavement with a 
backpack in formation.  The veteran reported that the weight 
on his back and the choppy steps they took when they ran 
caused pain to run from his back to his heels, affecting his 
knees.  He endured the pain and did not seek treatment other 
than what occurred in August to October of 1979 as reflected 
in his service medical records.  The veteran testified that 
he had ongoing problems with both knees, even at the time 
when he re-enlisted, but that because of the philosophy of 
the Marine Corps that speaks to force and readiness, and 
discourages any signs of weakness, he did not report any 
physical problems affecting his knees.  The veteran also 
testified that after service, he worked for the Post Office 
initially, but because he could not withstand a job that 
required standing on concrete floors for extended periods of 
time, he had to quit that job.  He then went to work for 
Scott Air Force base in a position that entailed sitting at a 
computer behind a desk.  

In view of the veteran's testimony and the medical evidence 
of record, the Board finds it reasonable to conclude that the 
bilateral patellofemoral syndrome developed as a consequence 
of the physical demands of the veteran's military service. 
See 38 C.F.R. § 3.303(a). Essentially, under the benefit-of-
the-doubt rule, for the veteran to prevail, there need not be 
a preponderance of the evidence in his favor, but only an 
approximate balance of the positive and negative evidence.  
Gilbert v. Derwinski, 1 Vet. App. at 54.  The evidence is 
deemed to be at least in relative equipoise as to whether the 
veteran's current bilateral knee disability is of service 
origin.  Thus, service connection for a right and a left knee 
disability is warranted. .  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107; 38 C.F.R. § 3.303.





ORDER

Service connection for patellofemoral syndrome of the right 
knee is granted.  

Service connection for patellofemoral syndrome of the left 
knee is granted.  




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



